CLEMENS, Senior Judge.
Movant-defendant Geraldine Campbell has appealed the denial of her Rule 27.26 motion. Seven years earlier she had been jury-convicted of manslaughter for killing her live-in boyfriend, Walter Bush; she was sentenced to ten years in prison. That judgment was affirmed. See State v. Campbell, 543 S.W.2d 518 (Mo.App.1976).
Here, defendant contends the court erred in denying her motion. She first claims trial counsel was ineffective in not calling her sister Yvonne Wesby to testify the decedent had beaten her. Defendant also contends counsel was ineffective in not allowing her to accept the state’s guilty plea offer of six months in jail.
The Rule 27.26 court heard defendant’s testimony and that of her two sisters. Then, it heard denial testimony by defendant’s trial attorney and the prosecutor. In an extended memorandum the court declared it disbelieved defendant’s testimony but did believe the state’s testimony. The court ruled defendant had not met her burden of showing she was entitled to post-conviction relief.
Defendant has not carried her burden of showing the trial court’s findings and judgment are clearly erroneous. So, we must affirm. King v. State, 592 S.W.2d 262[1, 2] *182(Mo.App.1979); Crowley v. State, 610 S.W.2d 128 (Mo.App.1980).
Affirmed.
CRIST, P. J., and REINHARD and SNYDER, JJ., concur.